I concur in the judgment and in everything that is said in the foregoing opinion, with the exception that I am not in accord with the comments upon Rio Vista Min. Co. v. Superior Court,187 Cal. 1 *Page 171 
[200 P. 616]. I think the opinion in that case is out of harmony with other decisions of the supreme court upon kindred subjects. The only material differences between section 581 of the Code of Civil Procedure, which is dealt with in the case cited, and section 981a, are two. First, section 583 provides for notice of the motion for dismissal to be made by a party, while section 981a does not; but this difference in the letter seems not to effect a difference in the spirit of the sections. "It is, of course, beyond question that where a motion is required to be made for an order in a cause whereby the right of an adverse party may be affected, it must be upon notice to such party" (Bohm v. Bohm, 164 Cal. 532 [129 P. 981]). If it be said that a motion is not "required," within the meaning of this language of the supreme court, under either section 583 or 981a, because a dismissal may occur of the court's own motion, there seems to arise another and totally different reason for seeing no actual inharmony between the two sections in respect of the matter of notice. Beyond a doubt the court could of its own motion order a dismissal under section 583 after notice of motion given by a party and before the arrival of the day upon which, according to the notice, the motion of the party was to be made. This would appear to render nugatory the provision for notice in section 583 and place that section in the same condition with section 981a, for it was directly decided in Rio Vista Min. Co.
v. Superior Court that the requirement of section 583 is mandatory where no stipulation has been made. It would appear, indeed, that the only office that a motion under either section can perform is to apprise the court of a situation under which it must act. There is therefore no legal difference between the sections as to the matter of notice. The second apparent difference between sections 583 and 981a lies in this: The latter section provides that after the expiration of the year following the perfecting of an appeal no action "shall be further prosecuted, and no further proceedings shall be had therein." Section 583 contains no such language, but as the express requirement of the enactment is mandatory, it would seem that the legislative intent was that no further proceedings should be had in actions coming within its inhibition. Its mandate operates directly upon the court and would seem to impose as insuperable a bar to the *Page 172 
exercise of jurisdiction as the language in section 981a to the effect that no action "shall be further prosecuted, and no further proceedings shall be had therein," unless a stipulation be entered into between the parties "extending" the time which would otherwise end with the passage of a year following the perfecting of an appeal.